1    Dena C. Sharp (State Bar No. 245869)               Elizabeth J. Cabraser (State Bar No. 083151)
     Jordan Elias (State Bar No. 228731)                Lexi J. Hazam (State Bar No. 224457)
2    Adam E. Polk (State Bar No. 273000)                Sarah R. London (State Bar No. 267083)
     GIRARD SHARP LLP                                   Tiseme G. Zegeye (State Bar No. 319927)
3
     601 California Street, Suite 1400                  LIEFF CABRASER HEIMANN &
4    San Francisco, California 94108                    BERNSTEIN, LLP
     Tel: (415) 981-4800                                275 Battery Street, 29th Floor
5    Fax: (415) 981-4846                                San Francisco, CA 94111-3339
     dsharp@girardsharp.com                             Tel.: (415) 956-1000
6
     jelias@girardsharp.com                             Fax: (415) 956-1008
7    apolk@girardsharp.com                              ecabraser@lchb.com
                                                        lhazam@lchb.com
8    Eric H. Gibbs (State Bar No. 178658)               slondon@lchb.com
9
     Amy M. Zeman (State Bar No. 273100)                tzegeye@lchb.com
     GIBBS LAW GROUP LLP
10   505 14th Street, Suite 1110
     Oakland, CA 94162
11   Tel: (510) 350-9700
12
     amz@classlawgroup.com

13   Adam B. Wolf (State Bar No. 215914)
     Tracey B. Cowan (State Bar No. 250053)
14
     PEIFFER WOLF CARR & KANE, A
15   PROFESSIONAL LAW CORPORATION
     4 Embarcadero Center, Suite 1400
16   San Francisco, CA 94111
     Tel: (415) 766-3545
17
     Fax: (415) 402-0058
18   awolf@pwcklegal.com
     tcowan@pwcklegal.com
19
     Counsel for Plaintiffs and Interim Class Counsel
20

21   [Additional Counsel on Signature Page]

22                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
23                                   SAN FRANCISCO DIVISION
24

25   IN RE PACIFIC FERTILITY CENTER                     Case No. 3:18-cv-01586-JSC
     LITIGATION
26                                                      JOINT CASE MANAGEMENT
27
                                                        STATEMENT

28                                                      Judge: Hon. Jacqueline Scott Corley


                                JOINT CASE MANAGEMENT STATEMENT
                                      CASE NO. 3:18-CV-01586-JSC
     	  



1                 Pursuant to Civil Local Rule 16-10(d), the parties provide this Joint Case Management Statement
2    in advance of the Further Case Management Conference scheduled for April 9, 2020.
3            I.   ADR UPDATE
4                 The parties participated in a mediation session with Hon. Edward A. Infante (Ret.) on March 16.
5    Judge Infante has continued discussions with each of the parties and the mediation remains ongoing. The
6    parties will be prepared to provide a status update at the conference.
7           II.   DEVELOPMENTS SINCE THE LAST STATUS CONFERENCE
8                 Since the February 27, 2020 case management conference and class certification hearing, there
9    have been several developments.
10                First, as a result of the COVID-19 crisis, Plaintiffs have taken the previously noticed March and
11   April depositions of PFC doctors and Pacific MSO embryologists off-calendar on the understanding that
12   these noticed parties will make their witnesses available in May, unless the travel and work restrictions
13   remain in place, in which case the parties will confer concerning how to proceed, as explained in further
14   detail below.
15                Second, the parties have continued to meet and confer concerning existing (and some new)
16   discovery issues, as outlined below.
17    III.        DISCOVERY STATUS
18                Case Schedule. Defendants have raised with Plaintiffs adjusting the case schedule in light of the
19   significant challenges they contend the COVID-19 crisis has presented for discovery and
20   depositions. While the parties have not discussed any specific proposed alterations to the current
21   schedule, they have agreed to confer regarding the case schedule, and will be prepared to update the
22   Court at the conference.
23                Deposition Scheduling & COVID-19. While the parties had previously agreed on dates in
24   March and April 2020 for the depositions of four PFC physicians and four Pacific MSO embryologists,
25   in light of the COVID-19 crisis, the parties agreed to reschedule the depositions for May 2020, with the
26   understanding that the parties will revisit the schedule and meet and confer about the best way to
27   proceed if it appears that the stay-home and shelter-in-place orders will remain in effect by then. Pacific
28   MSO has provided May dates for the embryologist depositions. By April 10, PFC and Prelude will

                                                         1
                                       JOINT CASE MANAGEMENT STATEMENT
                                             CASE NO. 3:18-CV-01586-JSC
     	  



1    provide May dates for the depositions of the physicians and a 30(b)(6) witness designated to testify on
2    financial topics, respectively.1 The parties are meeting and conferring about time limits for these
3    depositions as the noticed depositions will exceed the 90-hour limit raised at the previous case
4    management conference.
5            Disputes Regarding Additional Depositions. The parties are meeting and conferring on the
6    need for additional depositions that Plaintiffs believe good cause exists to take. Prelude disagrees that
7    these remaining depositions are relevant or necessary and Defendants object to Plaintiffs’ proposed
8    extension of the previously agreed-to deposition limits. Plaintiffs have agreed to refrain from
9    immediately noticing the additional depositions they have raised with Prelude and have agreed to
10   continue to confer regarding the need for the depositions. Plaintiffs and Defendants reserve their rights
11   to seek judicial relief if they cannot reach an agreement.
12           Outcome Data. The parties have reached impasse on the issue of Pacific MSO’s production of
13   outcome data for a series of thaws Pacific MSO performed on Tank 4 materials in the weeks following
14   the incident. Pacific MSO has withheld the only documentation relating to those thaws as privileged and
15   work product. Plaintiffs disagree that the test thaw outcome data is properly withheld as privileged or
16   work product, and the parties have agreed to submit the issue to the Court for resolution by way of joint
17   letter no later than April 16.
18           In addition to the thaw outcome data issue referenced above, the parties continue to confer
19   regarding Pacific MSO’s recent production of egg and embryo data, including Plaintiffs’ requests for
20   updated Tank 4 outcome data comparable to data produced to reporting bodies for non-Tank 4 eggs and
21   embryos. The parties will be prepared to update the Court regarding the status of their discussions at the
22   conference.
23           Prelude Document Production.
24           Financial Condition Documents. Plaintiffs and Prelude continue to confer regarding Prelude’s
25   production of documents concerning its financial condition in response to Plaintiffs’ punitive damages
26   1
       Plaintiffs have also requested a follow up Rule 30(b)(6) deposition on Prelude’s organizational
27   structure, but at Prelude’s request, are exploring possible alternatives—including propounding
     interrogatories, or providing alternative organizational topics—and will be prepared to update the Court
28   on status at the conference.
                                                        2
                                      JOINT CASE MANAGEMENT STATEMENT
                                            CASE NO. 3:18-CV-01586-JSC
     	  



1    discovery. The parties are conferring over Prelude’s search for and production of documents and will be
2    prepared to update the Court concerning their meet and confer efforts.
3             Status of Document Production. Plaintiffs sent Prelude correspondence relating to the recent
4    production of documents by a third party (Lee Equity), which raised questions for Plaintiffs about the
5    completeness of Prelude’s production. Prelude contends that its production is complete. The parties have
6    agreed to confer about this issue and will be prepared to provide a status update at the conference.
7             Tank Testing. Further tank testing occurred on March 11, 12, and 13. The parties are evaluating
8    the results, and some metallurgical testing of specific samples is ongoing. The parties do not currently
9    contemplate additional testing, but further analysis of the data gathered during the recent testing session
10   and the metallurgical outcomes may alter that determination.
11            Chart Discovery. Plaintiffs served requests for admission, interrogatories, and production of
12   documents on Chart in January. Chart responded in February, and following the February 27 conference
13   provided supplemental responses to interrogatories and requests for production. Plaintiffs are evaluating
14   Chart’s responses and will raise any issues the parties are unable to resolve after conferring, in the event
15   they arise.
16            Authentication of Documents. Plaintiffs have requested that Defendants stipulate to the
17   authenticity of documents they produced in the litigation to avoid the need for depositions of document
18   custodians or requests for admission. The parties have not yet reached agreement, but are conferring and
19   will be prepared to update the Court concerning this issue at the conference.
20            Privilege Log Dispute. Following the Court’s March 16 Order, Dkt. No. 423, Prelude and
21   Pacific MSO submitted 17 documents for in camera review on March 20, 2020.
22      IV.   PFC ARBITRATION PROCEEDINGS AND THIRD-PARTY COMPLAINT
23            Arbitration proceedings have not yet begun. PFC has paid its fees in 91 cases. Its counsel reports
24   that it has processed invoices for an additional 100 cases and is awaiting payment for those cases by the
25   insurance carrier. In addition to those already processed, PFC anticipates processing payments for 11
26   other cases for which they recently received further information.
27            In view of the fact that arbitrations have been delayed nearly 9 months (most were initiated July
28   2019), and PFC has repeatedly committed—yet failed to—pay its fees, Plaintiffs have requested that

                                                     3
                                   JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:18-CV-01586-JSC
     	  



1    PFC pay its arbitration fees no later than April 9.2 Plaintiffs reserve their rights to seek to compel PFC to
2    return to this Court in the event its continued failure to pay its fees prevents Plaintiffs’ ability to seek
3    relief in arbitration in accordance with the Court’s order.
4            The Court dismissed Chart’s third-party complaint with leave to amend at the February 27
5    hearing. Pursuant to stipulation, Chart is scheduled to file its amended third-party complaint on April 9.
6                                                   *       *       *
7            The parties request that the Court hold another status conference at the Court’s convenience in
8    mid- to late May, with a further joint case management statement to be submitted a week before the
9    conference.
10   Dated: April 3, 2020                                   GIRARD SHARP LLP
11
                                                             By: /s/ Dena C. Sharp
12                                                          Dena C. Sharp (State Bar No. 245869)
                                                            Jordan Elias (State Bar No. 228731)
13
                                                            Adam E. Polk (State Bar No. 273000)
14                                                          GIRARD SHARP LLP
                                                            601 California Street, Suite 1400
15                                                          San Francisco, California 94108
                                                            Tel: (415) 981-4800
16
                                                            Fax: (415) 981-4846
17                                                          dsharp@girardsharp.com
                                                            jelias@girardsharp.com
18                                                          apolk@girardsharp.com
19
                                                            Eric H. Gibbs (State Bar No. 178658)
20                                                          Dylan Hughes (State Bar No. 209113)
                                                            Amy M. Zeman (State Bar No. 273100)
21                                                          GIBBS LAW GROUP LLP
22
                                                            505 14th Street, Suite 1110
                                                            Oakland, CA 94162
23                                                          Tel: (510) 350-9700
                                                            amz@classlawgroup.com
24

25                                                          Adam B. Wolf (State Bar No. 215914)
                                                            Tracey B. Cowan (State Bar No. 250053)
26
     2
27          PFC most recently apprised the Court that its fees would be paid by the end of March 2020. Dkt.
     No. 401. At a status conference in November 2019, PFC said that it was in the process of paying its fees.
28   	  

                                                     4
                                   JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:18-CV-01586-JSC
     	  


                                                PEIFFER WOLF CARR & KANE, A
1
                                                PROFESSIONAL LAW CORPORATION
2                                               4 Embarcadero Center, Suite 1400
                                                San Francisco, CA 94111
3                                               Tel: (415) 766-3545
                                                Fax: (415) 402-0058
4
                                                awolf@pwcklegal.com
5                                               tcowan@pwcklegal.com

6
                                                Elizabeth J. Cabraser (State Bar No. 083151)
7                                               Lexi J. Hazam (State Bar No. 224457)
                                                Sarah R. London (State Bar No. 267083)
8                                               Tiseme G. Zegeye (State Bar No. 319927)
9
                                                LIEFF CABRASER HEIMANN &
                                                BERNSTEIN, LLP
10                                              275 Battery Street, 29th Floor
                                                San Francisco, CA 94111-3339
11                                              Tel.: 415.956.1000
12
                                                Fax: 415.956.1008
                                                ecabraser@lchb.com
13                                              lhazam@lchb.com
                                                slondon@lchb.com
14
                                                tzegeye@lchb.com
15                                              Interim Class Counsel
16
                                                Joseph G. Sauder (pro hac vice)
17                                              SAUDER SCHELKOPF LLC
                                                555 Lancaster Avenue
18
                                                Berwyn, Pennsylvania 19312
19                                              Tel: (610) 200-0580
                                                jgs@sstriallawyers.com
20
                                                Plaintiffs’ Counsel
21

22
     Dated: April 3, 2020                     By: /s/ Erin M. Bosman
23                                            Erin M. Bosman (State Bar No. 204987)
                                              William F. Tarantino (State Bar No. 215343)
24
                                              Julie Y. Park (State Bar No. 259929)
25                                            MORRISON & FOERSTER LLP
                                              425 Market Street
26                                            San Francisco, California 94105
27
                                              Tel: (415) 268-7000
                                              EBosman@mofo.com
28                                            WTarantino@mofo.com
                                              JuliePark@mofo.com
                                              5
                            JOINT CASE MANAGEMENT STATEMENT
                                  CASE NO. 3:18-CV-01586-JSC
     	  



1
                                                         Counsel for Defendant Prelude Fertility, Inc. and
2                                                        Pacific MSO, LLC

3
                                                         By: /s/ Molly Moriarty Lane
4
                                                         Molly Moriarty Lane (State Bar No. 149206)
5    Dated: April 3, 2020                                Benjamin P. Smith (State Bar No. 197551)
                                                         Megan A. Suehiro (State Bar No. 316104)
6                                                        MORGAN, LEWIS & BOCKIUS LLP
7
                                                         One Market Street, Spear Street Tower
                                                         San Francisco, CA 94105-1596
8                                                        Tel: (415) 442-1000
                                                         Fax: (415) 442-1001
9                                                        molly.lane@morganlewis.com
10
                                                         benjamin.smith@morganlewis.com
                                                         megan.suehiro@morganlewis.com
11
                                                         Counsel for Defendant Chart Inc.
12

13

14
                                           FILER’S ATTESTATION
15
            Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Dena C. Sharp attest that concurrence in
16
     the filing of this document has been obtained.
17
     Dated: April 3, 2020                                                 /s/ Dena C. Sharp
18
                                                                      Christina (Dena) C. Sharp
19

20

21

22

23

24

25

26

27

28

                                                   6
                                 JOINT CASE MANAGEMENT STATEMENT
                                       CASE NO. 3:18-CV-01586-JSC
